Exhibit 10.1

MANAGING DIRECTOR AGREEMENT

This MANAGING DIRECTOR AGREEMENT (this “Agreement”) is made, as of January 1,
2008 (the “Effective Date”), by and between OZ Management LP, a Delaware limited
partnership (“OZM”), and                          (the “Managing Director”).

1. Title; Reporting; Key Responsibilities; At-Will Employment.

(a) The Managing Director will be employed as a managing director of OZM. The
Managing Director shall provide services to OZM for its benefit, or for the
benefit of, OZ Advisors LP, a Delaware limited partnership and affiliate of OZM
(“OZA”), and OZ Advisors II LP, a Delaware limited partnership and affiliate of
OZM (“OZA2” and, together with OZM and OZA, the “Och-Ziff Operating Group”), as
directed by OZM. For so long as he or she is a managing director, the business
of the Och-Ziff Operating Group will be the Managing Director’s sole occupation,
and the Managing Director agrees to devote substantially all of his or her
business time, skill, energies and attention to the Och-Ziff Operating Group in
a diligent manner.

(b) The Managing Director will report to such individual or individuals as
directed by OZM from time to time.

(c) The Managing Director’s key responsibilities will be determined by OZM from
time to time.

(d) The Managing Director’s employment with OZM is an at-will relationship,
meaning that either the Managing Director or OZM may terminate this employment
relationship at any time, for any reason or no reason, with or without “Cause”
(as defined in Section 2(f) below), and with or without advanced notice.

2. Salary; Bonus Compensation.

(a) During the Managing Director’s employment with OZM, the Managing Director
shall receive a base salary from OZM at an annualized rate of $300,000 per year,
payable on a semi-monthly basis in accordance with OZM’s standard payroll
policies (the “Base Salary”).

(b) During the Managing Director’s employment with OZM, the Managing Director
shall be entitled to receive bonus compensation (the “Bonus Compensation”) with
respect to each fiscal year of such employment that is equal to the sum of the
Managing Director’s “Incentive Percentage” (as defined in Section 2(b)(i) below)
plus the Managing Director’s “Management Percentage” (as defined in
Section 2(b)(ii) below) minus the Base Salary paid to the Managing Director in
the applicable year, subject to and in accordance with the conditions provided
in Sections 2(c) and (d) below; provided, however, that the Managing Director
must be employed by OZM on the last day of the fiscal year to which the Bonus
Compensation relates in order to be eligible for such Bonus Compensation. If the
Managing Director is not employed by OZM on the last day of the fiscal year, the
Managing Director shall have no right to any such Bonus Compensation for the
applicable fiscal year.



--------------------------------------------------------------------------------

(i) The term “Incentive Percentage” means an amount equal to         % of the
incentive income received by the Och-Ziff Operating Group during the applicable
fiscal year, determined in accordance with Sections 2(b)(iii) and (iv).

(ii) The term “Management Percentage” means an amount equal to         % of the
net profits from management fees received by the Och-Ziff Operating Group during
the applicable fiscal year, determined in accordance with Sections 2(b)(iii) and
(iv).

(iii) The Incentive Percentage and Management Percentage are applied, in each
case, after deducting (a) 12.5% of the total incentive income and net profits
from management fees received by the Och-Ziff Operating Group and (b) all
expenses incurred by the Och-Ziff Operating Group. The determination of the
total incentive income and net profits from management fees, which are received
by, and the expenses incurred by, the Och-Ziff Operating Group, shall be at the
sole discretion of OZM.

(iv) OZM may adjust either or both of the Incentive Percentage and/or the
Management Percentage annually, in the sole discretion of the Chairman of the
Partner Management Committee of OZM (or, if there shall be no Chairman, the
remaining members of such committee) (as applicable, the “Chairman”), upon 30
days’ prior written notice to the Managing Director.

(c) Subject to Section 2(b) above, the Managing Director shall be entitled to
receive 70% of the Bonus Compensation in the form of a cash bonus, payable on or
before March 15 of the year immediately following the fiscal year to which the
Bonus Compensation relates.

(d) (i) Subject to Section 2(b) above, 30% of the Bonus Compensation (the “MD
Vesting Amount”) payable for fiscal year 2008 and fiscal years thereafter shall
be settled by an award to the Managing Director on or about December 31 of each
such fiscal year of a number of Class A restricted share units (“RSUs”) under
the Och-Ziff Capital Management Group LLC 2007 Equity Incentive Plan (the
“Plan”) equal to the RSU Equivalent Amount (as defined in Section 2(d)(iii)
below); provided that the Managing Director is employed by OZM on such date and
has entered into an Award Agreement (as defined in Section 2(d)(ii) below) with
respect to each such award. Each award of RSUs will vest, in full, on the third
anniversary of the date of the award; provided that the Managing Director will
have no right to any unvested RSUs if the Managing Director is not employed by
OZM on such anniversary date. Notwithstanding the immediately preceding
sentence, if the Managing Director’s employment has been terminated by OZM
without Cause or on account of the Managing Director’s death or the Managing
Director becoming Disabled (as defined in Section 2(g) below) prior to any such
anniversary date, any unvested RSUs shall become nonforfeitable and shall vest
on the date they otherwise would have vested in the absence of such termination
of employment. Each vested RSU may be settled, in the sole discretion of the
Board of Directors (the “Board”) of Och-Ziff Capital Management Group LLC,
either by the delivery of (1) one Class A Share (as defined in the Plan) or
(2) cash equal to the Fair Market Value (as defined in the Plan) of one Class A
Share.

 

2



--------------------------------------------------------------------------------

(ii) Upon each annual award of RSUs in respect of the MD Vesting Amount, the
Managing Director and OZM will enter into an RSU Award Agreement substantially
in the form of Exhibit A hereto (the “Award Agreement”). As set forth in the
Award Agreement, the Managing Director will be credited with Distribution
Equivalents (as defined in the Plan) with respect to the RSUs, calculated as
described in the Award Agreement. The Distribution Equivalents shall be settled
on the same date as the RSUs in respect of which such Distribution Equivalents
are awarded. Additionally, at the sole discretion of the Board, such
Distribution Equivalents may be eligible to receive additional Distribution
Equivalents.

(iii) For purposes of this Section 2(d):

  (1) the term “Discounted Fair Market Value” shall mean the RSU Fair Market
Value reduced by 20% thereof;

  (2) the term “RSU Equivalent Amount” shall mean the quotient of the MD Vesting
Amount divided by the Discounted Fair Market Value, rounded to the nearest whole
number.

  (3) the term “RSU Fair Market Value: shall mean the average of the closing
price on the New York Stock Exchange of Och-Ziff Capital Management Group LLC’s
Class A Shares for the ten trading day period beginning (and including)
December 11 (or the next trading day in the event that December 11 is not a
trading day) of the year to which the award relates.

  For example, if the Managing Director’s Bonus Compensation for a fiscal year
is $100,000, and the average closing price of Class A Shares for the ten trading
day period beginning December 11 of such year is $25 per share, then the
Managing Director would receive an award of 1,500 RSUs (($100,000*.3) = $30,000;
($30,000 / $20) = 1,500 RSUs).

(e) Nothing herein shall mean or be construed to mean that (i) the Managing
Director is a partner of any of the Och-Ziff Operating Group entities or has any
other right, title, interest or claim with respect to the equity of any of the
Och-Ziff Operating Group entities, Och-Ziff Capital Management Group LLC or
their affiliates (collectively, the “Och-Ziff Entities”) or (ii) the Managing
Director or any person claiming under or through the Managing Director has any
right, title, interest or claim to the proceeds of (1) any sale of all or any
portion of any of the Och-Ziff Entities (whether by merger, consolidation, sale
of assets or otherwise), (2) any issuance of equity in any of the Och-Ziff
Entities, (3) any sale of all or part of the then existing equity of any of the
Och-Ziff Entities or (4) any other monetization or capitalization of the
Och-Ziff Entities.

(f) For purposes of this Agreement, “Cause” shall mean that the Managing
Director (i) has committed an act of fraud, dishonesty, misrepresentation or
breach of trust; (ii) has been convicted of a felony or any offense involving
moral turpitude; (iii) has been found by any regulatory body or self-regulatory
organization having jurisdiction over any of the Och-Ziff

 

3



--------------------------------------------------------------------------------

Entities to have, or has entered into a consent decree determining that the
Managing Director, violated any applicable regulatory requirement or a rule of a
self-regulatory organization; (iv) has, in the capacity as a Managing Director,
committed an act constituting gross negligence or willful misconduct; (v) has
violated in any material respect any agreement with respect to any of the
Och-Ziff Entities; (vi) has become subject to any proceeding seeking to
adjudicate the Managing Director as bankrupt or insolvent, or seeking
liquidation, reorganization, arrangement, adjustment, protection, relief or
composition of the debts of the Managing Director under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee or other
similar official for the Managing Director or for any substantial part of the
property of the Managing Director, or the Managing Director has taken any action
authorizing such proceeding; or (vii) has breached any of the provisions of
Section 3 of this Agreement.

(g) For purposes of this Agreement, “Disabled” shall have the meaning set forth
in Section 409A(a)(2)(C) of the Internal Revenue Code of 1986, as amended, and
the Regulations thereunder.

(h) OZM shall have the right to deduct from any amounts paid to the Managing
Director under this Agreement all taxes and other amounts that may be required
or authorized to be deducted or withheld by law (including, but not limited to,
income tax withholding and social security payments), whether such laws are now
in effect or become effective after the date of this Agreement.

3. Non-Competition; Non-Solicitation and Non-Disparagement.

(a) The Managing Director acknowledges and agrees that: (i) the alternative
asset management business is intensely competitive, (ii) the Managing Director
has developed, and will continue to develop and have access to and knowledge of,
confidential information (including, but not limited to, material non-public
information of the Och-Ziff Entities and their clients), (iii) the direct and
indirect disclosure of any such information to existing or potential competitors
of the Och-Ziff Entities would place the Och-Ziff Entities at a competitive
disadvantage and would do damage to the Och-Ziff Entities, (iv) the Managing
Director has developed goodwill with the Och-Ziff Entities’ clients and
counterparties at the substantial expense of the Och-Ziff Entities, (v) the
Managing Director may continue to develop client and counterparty goodwill,
through investment by and resources of the Och-Ziff Entities, while working for
and at the direction of OZM, (vi) the Managing Director engaging in any of the
activities prohibited by this Section 3 would constitute improper appropriation
and/or use of the Och-Ziff Entities’ confidential information and/or goodwill,
(vii) the Managing Director’s association with the Och-Ziff Entities has been
critical, and the Managing Director’s association with the Och-Ziff Entities is
expected to continue to be critical, to the success of the Och-Ziff Entities,
(viii) the services to be rendered, and relationships developed, by the Managing
Director to or at the direction of OZM are of a special and unique character,
(ix) the Och-Ziff Entities conduct the alternative asset management business
throughout the world, (x) the noncompetition and other restrictive covenants and
agreements set forth in this Agreement are fair and reasonable, and (xi) in
light of the foregoing and of the Managing Director’s education, skills,
abilities and financial resources, the Managing Director acknowledges and agrees
that the

 

4



--------------------------------------------------------------------------------

Managing Director will not assert, and it should not be considered, that
enforcement of any of the covenants set forth in Section 3 would prevent the
Managing Director from earning a living or otherwise are void, voidable or
unenforceable or should be voided or held unenforceable.

(b) During the Managing Director’s employment with OZM and for the 12-month
period immediately following the termination of the Managing Director’s
employment for any reason other than without Cause, the Managing Director shall
not, without the prior written consent of OZM, directly or indirectly (i) engage
or otherwise participate in any manner or fashion in any business that is a
Competing Business (as defined below), (ii) render any services to any Competing
Business or (iii) acquire a financial interest in or become actively involved
with any Competing Business (other than as a passive investor holding minimal
percentages of the stock of public companies). For purposes of this Agreement,
“Competing Business” means any entity, or distinct portion thereof, that engages
in the alternative asset management business.

(c) During the Managing Director’s employment with OZM and for the 12-month
period immediately following the termination of the Managing Director’s
employment for any reason, the Managing Director will not, directly or
indirectly, in any manner solicit any of the Och-Ziff Entities’ partners,
directors, officers or employees to terminate their relationship or employment
with the applicable Och-Ziff Entities, or hire any such person who was employed
by any Och-Ziff Entities or was once a partner or director of any Och-Ziff
Entities as of the date of the Managing Director’s termination of employment, or
whose employment or relationship with any such Och-Ziff Entities terminated
after or within two years prior to the date of such Managing Director’s
termination of employment. Additionally, the Managing Director may not solicit
or encourage to cease to work with any of the Och-Ziff Entities any consultant,
agent or senior adviser that the Managing Director knows or should know is under
contract with any of the Och-Ziff Entities.

(d) During the Managing Director’s employment with OZM and for the 12-month
period immediately following the termination of the Managing Director’s
employment for any reason, the Managing Director will not, directly or
indirectly, in any manner solicit or induce any of the Och-Ziff Entities’
current, former or prospective investors, financing sources, capital market
intermediaries, consultants or other counterparties to terminate (or diminish in
any material respect) his, her or its relationship with the Och-Ziff Entities
for the purpose of associating with any Competing Business, or otherwise
encourage such investors, financing sources, capital market intermediaries,
consultants or other counterparties to terminate (or diminish in any respect)
his, her or its relationship with the Och-Ziff Entities for any other reason.

(e) During the Managing Director’s employment with OZM and at all times
following the termination of the Managing Director’s employment for any reason,
the Managing Director will not, directly or indirectly, make, or cause to be
made, any statement, observation, or opinion disparaging the business or
reputation of any of the Och-Ziff Entities, or any of their respective owners,
directors, partners, members, officers, directors, or employees; provided,
however, that nothing contained in this Section 3 shall preclude the Managing
Director from

 

5



--------------------------------------------------------------------------------

providing truthful testimony in response to a valid subpoena, court order,
regulatory request, or as may be otherwise required by law, or from
participating or cooperating in any action, investigation or proceeding with, or
providing truthful information to, any governmental agency, legislative body,
self-regulatory organization, or any of the Och-Ziff Entities’ legal
departments. Notwithstanding the foregoing, the Managing Director may disclose
to any and all persons, without limitation of any kind, the tax treatment and
any facts that may be relevant to the tax structure of the matters discussed
herein, provided, however, that the Managing Director shall not disclose any
other information that is not relevant to understanding the tax treatment and
tax structure of the matters discussed herein (including the identity of any
party and any information that could lead another to determine the identity of
any party), or any other information to the extent that such disclosure could
reasonably result in a violation of any applicable securities law.

4. Injunctive Relief; Liquidated Damages.

(a) The Managing Director acknowledges and agrees that an attempted or
threatened breach by him or her of Section 3 of this Agreement would cause
irreparable injury to OZM and the other Och-Ziff Entities not compensable in
money damages and OZM shall be entitled, in addition to the remedies set forth
in Section 4(b), to obtain a temporary, preliminary and permanent injunction
prohibiting any breaches of Section 3 of this Agreement without being required
to prove damages or furnish any bond or other security.

(b) Without limiting the right of OZM to obtain injunctive relief for any
attempted or threatened breach of Section 3 of this Agreement: (i) in the event
the Managing Director actually breaches Section 3(b) of this Agreement, then the
Managing Director shall owe, as liquidated damages, to OZM, an amount equal to
the cash and any equity-based compensation provided to the Managing Director in
the 12-month period prior to the date of the Managing Director’s termination of
employment with OZM, and (ii) in the event the Managing Director actually
breaches Section 3(c), (d) or (e) of this Agreement, then OZM shall be entitled
to any other available remedies including, but not limited, to an award of
money. The Managing Director further agrees that it would be impossible to
compute the actual damages resulting from a breach of Section 3(b), and that the
liquidated damages amount set forth in this Agreement is reasonable in light of
the anticipated damage OZM and the other Och-Ziff Entities would suffer from a
breach of Section 3(b).

 

6



--------------------------------------------------------------------------------

5. Acknowledgment. The Managing Director acknowledges that he or she has been
given the opportunity to ask questions of the Och-Ziff Entities and has
consulted with counsel concerning this Agreement to the extent the Managing
Director deems necessary in order to be fully informed with respect thereto.

6. Miscellaneous.

(a) All decisions relating to the compensation of the Managing Director,
including, without limitation, the amount of his or her Incentive Percentage and
Management Percentage and the determination of whether the Managing Director
shall receive payments related to the revenues generated by a particular line of
business of the Och-Ziff Operating Group, shall be determined in the sole
discretion of the Chairman, and any such determination shall be final. The
Chairman will not reduce the Management Percentage or the Incentive Percentage,
as outlined in Section 2 of this Agreement, during the fiscal year ending
December 31, 2008.

(b) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York governing contracts made and to be performed in
New York.

(c) This Agreement cannot be amended or modified except by a writing signed by
the parties hereto. This Agreement may be executed in one or more counterpart
copies, each of which shall be deemed an original, but all of which shall
constitute the same instrument.

(d) This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, executors, administrators, personal
representatives, successors and permitted assigns.

(e) If any provision of this Agreement shall be deemed invalid or unenforceable
as written, it shall be construed, to the greatest extent possible, in a manner
which shall render it valid and enforceable, and any limitations on the scope or
duration of any such provision necessary to make it valid and enforceable shall
be deemed to be part thereof, and no invalidity or unenforceability of any
provision shall affect any other portion of this Agreement unless the provision
deemed to be so invalid or unenforceable is a material element of this
Agreement, taken as a whole.

(f) The failure by any party hereto to enforce at any time any provision of this
Agreement, or to require at any time performance by any party hereto of any
provision hereof, shall in no way be construed as a waiver of such provision,
nor in any way affect the validity of this Agreement or any part hereof, or the
right of any party hereto thereafter to enforce each and every such provision in
accordance with its terms.

(g) Immediately upon the Managing Director’s termination or resignation for any
reason, OZM and the other Och-Ziff Entities will have no future obligation
(financial or other) to the Managing Director, except as explicitly stipulated
in Section 2 of this Agreement.

 

7



--------------------------------------------------------------------------------

(h) The Managing Director (or the Managing Director’s beneficiary) shall be
solely a general creditor of OZM with respect to any rights derived by the
Managing Director from the existence of this Agreement.

(i) If the Managing Director ceases to perform services for or at the direction
of OZM for any reason, the Managing Director will not be required to repay any
previously paid salary.

(j) If in any year subsequent to the first fiscal year that this Agreement is in
effect, (i) the Managing Director is offered a Management Percentage or
Incentive Percentage (“Percentages”) less than that outlined in Section 2 of
this Agreement or (ii) a revenue stream for an existing business that was
previously included in the Managing Director’s compensatory calculation is
removed from such calculation, then the Managing Director will have the right to
resign within 30 calendar days (“Notification Period”) after the date of
notification of the reduction of the Percentages or the removal of the revenue
stream, without being subject to Sections 2, 3 and 4 of this Agreement (other
than Section 3(e)). The Managing Director must notify OZM in writing if the
Managing Director desires to resign. Upon expiration of the Notification Period,
the Managing Director will be required to sign a revised agreement, outlining
the revised Percentages and/or revised revenue streams.

7. Special Awards. The Managing Director may be awarded compensation in excess
of amounts resulting from application of the provisions in Section 2 of this
Agreement, at the sole discretion of the Chairman.

8. No Further Compensation. The Managing Director will not be entitled to
receive any compensation other than what is specifically outlined in this
Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

Signature of Managing Director     OZ Management LP

 

    By:   Och-Ziff Holding Corporation, Print Name:  

 

      its general partner Address:               By:  

 

      Name:         Title:  

 

8



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

CLASS A RESTRICTED SHARE UNIT AWARD AGREEMENT

UNDER THE OCH-ZIFF CAPITAL MANAGEMENT GROUP LLC

2007 EQUITY INCENTIVE PLAN

(FOR ALL PARTICIPANTS LOCATED IN THE UNITED STATES)

MD VESTING AMOUNT AWARD

This CLASS A RESTRICTED SHARE UNIT AWARD AGREEMENT (this “Award Agreement”),
dated as of December 31, _____ (the “Date of Grant”), is made by and between OZ
Management LP, a Delaware limited partnership (the “Company”), and
___________________ (the “Participant”). Capitalized terms not defined herein
shall have the meaning ascribed to them in the Och-Ziff Capital Management Group
LLC 2007 Equity Incentive Plan (the “Plan”). Where the context permits,
references to the Company shall include any successor to the Company.

1. Grant of Restricted Share Units.

(a) Subject to all of the terms and conditions of this Award Agreement, the
Plan, and the MD Agreement (as defined in Section 1(b) below), the Company
hereby grants to the Participant _____ Class A restricted share units (the
“RSUs”). This grant is being made pursuant to Section 2(d) of the MD Agreement
in satisfaction of the MD Vesting Amount (as defined in the MD Agreement) for
the fiscal year ended December 31,             .

(b) For purposes of this Award Agreement, “MD Agreement” means the Managing
Director Agreement, dated as of January 1, 2008, between Company and the
Participant, as amended and supplemented from time to time.

2. Form of Payment.

(a) Except as otherwise provided in this Award Agreement or the Plan, each RSU
granted hereunder shall represent the right to receive, in the sole discretion
of the Board, either (i) one Class A Share or (ii) cash equal to the Fair Market
Value of one Class A Share, in either case, on the third business day following
the date such RSU becomes vested and nonforfeitable in accordance with the
vesting schedule set forth in Exhibit A hereto.

(b) In addition, the Participant will be credited with Distribution Equivalents
with respect to the RSUs, calculated as follows: with respect to any RSUs
granted on or prior to the record date applicable to a cash distribution, on
each date that any such cash distribution is paid to all holders of Class A
Shares while the RSUs are outstanding, the Participant’s account shall be
credited, in the sole discretion of the Board, with one of the following:
(i) the right to receive an amount of cash equal to the amount of such
Distribution Equivalents or (ii) an additional number of RSUs equal to the
number of whole Class A Shares (valued at Fair



--------------------------------------------------------------------------------

Market Value on such date) that could be purchased on such date with the
aggregate dollar amount of the cash distribution that would have been paid on
the RSUs had the RSUs been issued as Shares. The right to receive cash or
additional RSUs credited under this Section shall be subject to the same terms
and conditions applicable to the RSUs originally awarded hereunder and will be
settled on the same date as the RSUs in respect of which such Distribution
Equivalents are awarded. Any RSUs credited to the Participant’s account may, in
the sole discretion of the Board as determined at the time such Distribution
Equivalent is credited to the Participant’s account, be eligible to receive
additional Distribution Equivalents.

3. Restrictions

(a) The RSUs may not be sold, assigned, transferred, pledged, hypothecated or
otherwise disposed of or encumbered and shall be subject to a risk of forfeiture
as described in Section 3(c) until the lapse of the Restricted Period (as
defined below) and any additional requirements or restrictions contained in this
Award Agreement or in the Plan have been otherwise satisfied, terminated or
expressly waived by the Company in writing.

(b) Unless the Restricted Period is previously terminated in accordance with
Section 3(c) below, the RSUs shall become vested in accordance with the vesting
schedule set forth in Exhibit A hereto (the “Restricted Period”) and the Class A
Shares to which such vested RSUs relate shall become issuable hereunder on the
third business day thereafter (provided, that such issuance is otherwise in
accordance with federal and state securities laws, including, satisfaction of
all withholding requirements).

(c) Except as otherwise provided under the terms of the Plan or in the vesting
schedule attached hereto, if Participant’s employment is terminated for any
reason (“Termination”), then this Award Agreement shall terminate and all rights
of the Participant with respect to RSUs that have not vested shall immediately
terminate. Except as otherwise provided under the terms of the Plan or in the
vesting schedule attached hereto, the RSUs that are subject to restrictions upon
the date of Termination shall be forfeited without payment of any consideration,
and neither the Participant nor any of his or her successors, heirs, assigns, or
personal representatives shall thereafter have any further rights or interests
in such RSUs.

4. Voting and Other Rights. Participant shall have no rights of a shareholder
(including the right to distributions) unless and until Class A Shares are
issued following vesting of Participant’s RSUs.

5. Award Agreement Subject to Plan. This Award Agreement is made pursuant to all
of the provisions of the Plan, which is incorporated herein by this reference,
and is intended, and shall be interpreted in a manner, to comply therewith. In
the event of any conflict between the provisions of this Award Agreement and the
provisions of the Plan, the provisions of the Plan shall govern.

6. Tax Withholding. The Company shall be entitled to require a cash payment by
or on behalf of the Participant and/or to deduct from other compensation payable
to the Participant or from the Class A Shares otherwise issuable in respect of
the RSUs any sums required by federal, state or local tax law to be withheld or
to satisfy any applicable payroll deductions with respect to the payment of any
RSU.



--------------------------------------------------------------------------------

7. No Rights to Continuation of Employment. Nothing in the Plan or this Award
Agreement shall confer upon Participant any right to continue in the employ of
the Company or any Subsidiary thereof or shall interfere with or restrict the
right of the Company or its shareholders (or of a Subsidiary or its
equityholders, as the case may be) to terminate Participant’s employment at any
time for any reason whatsoever, with or without cause.

8. Section 409A Compliance. Notwithstanding anything to the contrary contained
in this Award Agreement, to the extent that the Board determines that the Plan
or the RSU is subject to Section 409A of the Code and fails to comply with the
requirements of Section 409A of the Code, the Board reserves the right (without
any obligation to do so) to amend or terminate the Plan and/or amend,
restructure, terminate or replace the RSU in order to cause the RSU to either
not be subject to Section 409A of the Code or to comply with the applicable
provisions of such section.

9. Governing Law. This Award Agreement shall be governed by, interpreted under,
and construed and enforced in accordance with the internal laws, and not the
laws pertaining to conflicts or choices of laws, of the State of Delaware
applicable to agreements made and to be performed wholly within the State of
Delaware.

10. Award Agreement Binding on Successors. The terms of this Award Agreement
shall be binding upon Participant and upon Participant’s heirs, executors,
administrators, personal representatives, permitted transferees, assignees and
successors in interest, and upon the Company and its successors and assignees,
subject to the terms of the Plan.

11. No Assignment. Notwithstanding anything to the contrary in this Award
Agreement, neither this Award Agreement nor any rights granted herein shall be
assignable by Participant.

12. Necessary Acts. Participant hereby agrees to perform all acts, and to
execute and deliver any documents that may be reasonably necessary to carry out
the provisions of this Award Agreement, including but not limited to all acts
and documents related to compliance with federal and/or state securities and/or
tax laws.

13. Severability. Should any provision of this Award Agreement be held by a
court of competent jurisdiction to be unenforceable, or enforceable only if
modified, such holding shall not affect the validity of the remainder of this
Award Agreement, the balance of which shall continue to be binding upon the
parties hereto with any such modification (if any) to become a part hereof and
treated as though contained in this original Award Agreement. Moreover, if one
or more of the provisions contained in this Award Agreement shall for any reason
be held to be excessively broad as to scope, activity, subject or otherwise so
as to be unenforceable, in lieu of severing such unenforceable provision, such
provision or provisions shall be construed by the appropriate judicial body by
limiting or reducing it or them, so as to be enforceable to the maximum extent
compatible with the applicable law as it shall then appear, and such
determination by such judicial body shall not affect the enforceability of such
provisions or provisions in any other jurisdiction.



--------------------------------------------------------------------------------

14. Entire Award Agreement. This Award Agreement and the Plan contain the entire
agreement and understanding among the parties as to the subject matter hereof.

15. Headings. Headings are used solely for the convenience of the parties and
shall not be deemed to be a limitation upon or descriptive of the contents of
any such Section.

16. Counterparts. This Award Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.

17. Amendment. No amendment or modification hereof shall be valid unless it
shall be in writing and signed by all parties hereto.

[SIGNATURE PAGE TO FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement as of
the date first set forth above.

 

OZ MANAGEMENT LP By:   Och-Ziff Holding Corporation, its General Partner By:  

 

Name:   Title:  

The undersigned hereby accepts and agrees to all the terms and provisions of the
foregoing Award Agreement.

 

PARTICIPANT Signature  

 

Print Name:  

 

Address:  

 

 

 

 



--------------------------------------------------------------------------------

EXHIBIT A

 

1. General Vesting Schedule.

Subject to Section 2 below, one-hundred percent (100%) of the RSUs shall vest on
the third anniversary of the Date of Grant, provided that the Participant shall
have no right to the unvested RSUs if the Participant is not employed by the
Company on such anniversary date.

 

2. Exceptions to General Vesting Schedule.

Notwithstanding the above, upon the Company’s termination of the Participant’s
employment without Cause (as defined in the MD Agreement) or termination of the
Participant’s employment on account of the Participant’s death, or in the event
of the Participant’s becoming Disabled (as defined in the MD Agreement), each
unvested RSU shall become vested and nonforfeitable on the date such RSU would
have otherwise become vested in accordance with Section 1 above and the
Participant shall be entitled to receive, in the sole discretion of the Board,
either (i) one Class A Share or (ii) cash equal to the Fair Market Value of one
Class A Share.